DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims the benefit of priority to United States Provisional Patent Application Serial No. 62/911,965, filed October 7, 2019, United States Provisional Patent Application Serial No. 62/933,240, filed November 8, 2019, and United States Provisional Patent Application Serial No. 62/976,680, filed February 14, 2020.

Information Disclosure Statement
3.	The acknowledgment is made of applicant submitted the information disclosure statement (IDS) on December 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Preliminary Amendment
5.	Acknowledgment is made of the preliminary amendment is filed on October 30, 2020. Claims 1-20 have been canceled; claims 21-40 are new.
Upon entering the amendment, claims 21-40 are pending. This communication is considered fully responsive and sets forth below.

Claim Objections
6.	Claims 21-40 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 21, it recites “An apparatus for a 5th generation NodeB (gNB) configured to operate as a serving cell for a user equipment (UE), the apparatus comprising: 
processing circuitry configured to: 
decode, from the UE, UE capability information indicating a capacity to monitor physical downlink control channel (PDCCH), the UE capability information indicating whether the UE has a carrier aggregation capability over multiple downlink cells, the UE capability information further indicating a maximum number of PDCCH candidates that the UE can monitor per span when the UE is configured for carrier aggregation operation over multiple downlink cells; and 
encode, for transmission to the UE based on the UE capability information, a radio resource control (RRC) message comprising an indication to monitor a PDCCH on the serving cell for the maximum number of PDCCH candidates, the indication comprising one of a per slot indication and a per span indication; and 
memory configured to store the RRC message.”
It is an apparatus claim, comprising processing circuitry to perform functions, e.g., decoding, encoding, etc.  
The examiner objects to the usage of the term “can” as indicated in italics in the decoding function above, because “can” can be interpreted as “capable of” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “can” should be interpreted as positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the usage of the term “can” in claims 24-27, 31-34, and 38.
Claims 22, 23, 28-30, 35-37, 39, and 40 are objected to since they all depend from claim 21, 31, or 38.

Claim Rejections - 35 USC § 101  
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 31-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 31, it recites, “A computer-readable storage medium that stores instructions for execution by one or more processors of a 5th generation NodeB (gNB), the instructions when executed configure the one or more processors to configure the gNB to operate as a serving cell for a user equipment (UE) to: 
decode, from the UE, UE capability information indicating a capacity to monitor physical downlink control channel (PDCCH), the UE capability information indicating whether the UE has a carrier aggregation capability over multiple downlink cells, the UE capability information further indicating a maximum number of PDCCH candidates that the UE can monitor per span when the UE is configured for carrier aggregation operation over multiple downlink cells; and 
encode, for transmission to the UE based on the UE capability information, a radio resource control (RRC) message comprising an indication to monitor a PDCCH on the serving cell for the maximum number of PDCCH candidates, the indication comprising one of a per slot indication and a per span indication.”
It claims “A computer-readable storage medium” as indicated in italics above. The claim is transitory signals per se, since there is no record showing "A computer-readable storage medium" is a non-transitory storage medium either in the claims or in the specification.
Same rationale applies to claims 32-40.

Allowable Subject Matter
9.	Claims 21-40 are objected under 37 CFR 1.75(c) and claims 31-40 are rejected under 35 U.S.C. 101 as presented above, but would be allowable if rewritten or amended to overcome these issues.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Khoshnevisan et al. (US 2021/0022122) and Park et al. (US 2021/0329647) are generally directed to various aspects of the UE to determine a PDCCH monitoring capability across all downlink serving cells that accounts for multiple-TRP cells and for carrier aggregation and dual connectivity using a multiplication factor, wherein the UE determines a limit of a number of serving cells based on the capability and a configuration of serving cells, the UE further determines a total limit of PDCCH candidates and non-overlapped control channel elements (CCEs) to monitor in a slot for a cell group and a per cell limit single TRP cells and for multiple TRP cells based on the limit of the number of serving cells; the method for repeatedly transmitting control information in a wireless communication system, wherein the method includes receiving, from a base station (BS), a control information repetition configuration including a repetition level parameter which indicates a number of repeatedly transmitted control resource sets (CORESETs), and performing blind decoding on the repeatedly transmitted CORESETs, based on the control information repetition configuration. 
However, in consideration of the preliminary amendment with remarks filed on October 30, 2020, the information disclosure statement submitted December 14, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“monitor per span when the UE is configured for carrier aggregation operation over multiple downlink cells;” and “encode, for transmission to the UE based on the UE capability information, a radio resource control (RRC) message comprising an indication to monitor a PDCCH on the serving cell for the maximum number of PDCCH candidates, the indication comprising one of a per slot indication and a per span indication,” as specified in claim 21. 
Claim 31 includes similar limitations.
“decode, from the gNB based on the UE capability information, a radio resource control (RRC) message comprising an indication to monitor a PDCCH on the serving cell for the maximum number of PDCCH candidates, the indication comprising one of a per slot indication and a per span indication;” and “expect to be configured by the RRC message common search space (CSS) sets that result in not more than corresponding total, or per scheduled cell, numbers of monitored PDCCH candidates and non-overlapped CCEs per slot or per span that exceed the corresponding maximum numbers per slot or per span, respectively,” as specified in claim 38. 
Dependent claims 22-30, 32-37, 39, and 40 are also allowable for incorporating the features recited in the independent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Khoshnevisan et al. (US 2021/0022122) is directed to a UE to determine a PDCCH monitoring capability across all downlink serving cells that accounts for multiple-TRP cells and for carrier aggregation and dual connectivity using a multiplication factor, wherein the UE determines a limit of a number of serving cells based on the capability and a configuration of serving cells, the UE further determines a total limit of PDCCH candidates and non-overlapped control channel elements (CCEs) to monitor in a slot for a cell group and a per cell limit single TRP cells and for multiple TRP cells based on the limit of the number of serving cells;
Park et al. (US 2021/0329647) is generally directed to various aspects of the method for repeatedly transmitting control information in a wireless communication system, wherein the method includes receiving, from a base station (BS), a control information repetition configuration including a repetition level parameter which indicates a number of repeatedly transmitted control resource sets (CORESETs), and performing blind decoding on the repeatedly transmitted CORESETs, based on the control information repetition configuration; 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups;
Yi et al. (US 2018/0352582) is directed to various aspects of handling overlap of multiple channels in a wireless communication system, wherein an user equipment (UE), which operates in half-duplex frequency division duplex (FDD), determines that a periodic uplink (UL) transmission collides with a physical downlink shared channel (PDSCH) reception in a subframe, and performs either the periodic UL transmission or the PDSCH reception in the subframe, and when the periodic UL transmission corresponds to a semi-persistent scheduled (SPS) physical uplink shared channel (PUSCH), the PDSCH reception is performed; 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473